Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 1 of 37




                                   Exhibit "A"


October 17» 2017



       My name is Shana T. Mo»,and I wu onployed ndth the City of Waltbourville fitm)
June 19,2012 until February 23, 2017. During my tenure with the city, 1 was the Human
Resources Admimstrator until March of 2013 and was promotod to City Cieik and I perfmmed
dual duties until my dqwrture from the city on February 23,2017. In ray role, I interacted with
elected ofltelals, dqNUtnurat heads and employee^ however, the mi^ty of my time involved
direct interactkm w^the Ms^nr. Dat^ S. Pray.
       Around Deceiid)er20l5, after the Novonber Omeral Blection, Mayor Pray, Police Chief
Bemie Quarterman and 1 were alanding on the porch ofthe Police D^rtmuit Mayor Pray was
talking end told us;(hat,since Larry Baker won the election(a council seat), rite knew he would
be planning to run agrinst her for m^r in the next electloa(2019)and **we need to find a way
to set him up^ so he won't be digible to run." Both Chief Qoartennan Mid mysdf remained
rilent, Chief Quarterman finally said, ^yor we have to have evidence and fact^ we can't set
people up

       Around Primiary 2016, Mayor Prt^, Chief Quaitonnan end I, were talking in the
coitference room at City Hall, Mayor Pray, btou^ up the subject agrin, and said,"we have to
find a w^ to set Coondlman l^er up Chirf can't you put some dn^ in his car" 1
immediately responded,"Maytn, this is tm mudi,I don't vrant to hear uHhing like this, and 1
immediately left and retreated beck to my office. I heard Chief(^uartennao say, "Mayor, we
can't do anything lll» that.


 Manfs,


     \J\NJ
Shana T. Moas
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 2 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 3 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 4 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 5 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 6 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 7 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 8 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 9 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 10 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 11 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 12 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 13 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 14 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 15 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 16 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 17 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 18 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 19 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 20 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 21 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 22 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 23 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 24 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 25 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 26 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 27 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 28 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 29 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 30 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 31 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 32 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 33 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 34 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 35 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 36 of 37
Case 4:20-cv-00006-WTM-BWC Document 26-1 Filed 04/08/20 Page 37 of 37
